Exhibit 10.176

 
REVISED AND RESTATED MANAGEMENT AGREEMENT
(“Management Agreement”)




This Management Agreement is made effective for all purposes and in all respects
as of the 30th day of September, 2006, by and between CENTURY RESORTS
INTERNATIONAL LTD. (a Mauritius corporation 100% owned by Century Casinos,
Inc.), CENTURY CASINOS, INC., a US, Delaware corporation (as guarantor), and
FLYFISH CASINO CONSULTING AG, a Swiss corporation.


CENTURY RESORTS INTERNATIONAL LTD. shall be referred to as “Company”,
CENTURY CASINOS, INC. shall be referred to as “Guarantor”, and
FLYFISH CASINO CONSULTING AG shall be referred to as “Consultant”.




WITNESSETH THAT:


WHEREAS, Consultant has the right, and the human resources - inter alia through
a contractual relationship with Mr. Erwin Haitzmann (Austrian citizen, born
08-18-1953) - available, to provide executive casino management services to the
Company; and


WHEREAS, Mr. Erwin Haitzmann is presently providing certain services to
Guarantor’s Austrian subsidiary Century Casinos Europe GmbH; and


WHEREAS, both the Company and the Consultant desire to set forth the terms and
conditions of their agreements and understandings, and for their mutual benefit
to extend the term of Consultant’s engagement hereunder;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending legally to
be bound, agree as follows:




1.    Term of Management Agreement.
 
The term of this Management Agreement shall commence on the day first above
written and shall continue until December 31, 2011, and shall be automatically
renewed for additional, successive periods of five (5) years each thereafter,
unless sooner terminated in accordance with the relevant provisions of this
Management Agreement.
 
2.
Duties of Consultant.

 
By entering into this Management Agreement, Consultant shall undertake and
assume the responsibility of performing for and on behalf of the Company such
duties as are usual, similar and customary to the position of a (Co) Chief
Executive Officer. The duties of Consultant shall be performed through
Consultant by a management team, of which Mr. Erwin Haitzmann has to be part of.
Consultant shall plan, schedule and book all business travels at his discretion.

1

--------------------------------------------------------------------------------



3.     Compensation / Management Fee.
 
As annual compensation for the services rendered by Consultant for the Company
pursuant to this Management Agreement, Consultant shall be paid not less than
the following base annual management fee, on a monthly basis, during the term
hereof: $360,000 (three hundred and sixty thousand US dollars), plus annual
increases and bonuses, and such other incentives, benefits, and compensation as
may be awarded to him from time to time by the Compensation Committee of the
Board of Directors of the Guarantor.
 
4.     Additional Benefits.
 
In addition to, and not in limitation of, the compensation referred to in
Section 3, Consultant shall receive prompt reimbursement of all reasonable
expenses incurred in connection with the performance of the duties for the
Company, upon submission of receipts to the Company. Reasonable expenses shall
include, but not be limited to, all out-of-pocket expenses for entertainment,
travel (on the basis of business class and first class travel on domestic and
international flights, respectively), meals and lodging (on a five-star hotel
basis), automobile expenses (on the basis of executive/luxury class
automobiles), communications and (home) office costs and the like incurred by
the Consultant. Guarantor shall provide, throughout the term of this Management
Agreement, including any extended terms (i.e. as referred to in 5.3(b)(2))
hereof, an internationally accepted corporate credit card for Consultants
exclusive use.


5.     Termination.
 
5.1 Termination By Either Party Without Cause. At any time during the term
hereof, or at the end of the term or any renewal term under Section 1 above,
this Management Agreement may be terminated “without cause” by either the
Company or the Consultant upon written notice to the other party.
 
(a)  Termination By Consultant. In the event of such termination “without cause”
by Consultant, the Company shall have the option either (i) to accept
Consultant’s resignation, effective immediately on receipt of such written
notice; or (ii) to require Consultant to continue to perform his duties
hereunder, for a period not to exceed six (6) months from the date of receipt of
such written notice. In either event, Consultant shall be continued at the same
compensation / management fee for a period of six (6) months from the date of
written notice of termination. Such compensation shall be paid to the Consultant
in six (6) equal, successive monthly payments, beginning on the 1st day of the
month immediately following the date of written notice of termination.
          
(b)  Termination By Company. In the event of such termination “without cause” by
the Company, the provisions of Section 5.3(b) shall apply.

2

--------------------------------------------------------------------------------


 
5.2 Termination By Company For Cause.
 
Notwithstanding any other provision hereof, the Company may terminate
Consultant's engagement under this Management Agreement at any time for cause.
The termination shall be effected by written notice thereof to the Consultant,
which shall specify the exact cause for termination.
 
For purposes hereof, the term "cause" shall mean the failure of Consultant,
without good reason, within thirty (30) days after receipt by Consultant of
written notice thereof from the Company, to start to correct, cease, or
otherwise alter any specific action or omission to act that constitutes a
willful and material breach of this Management Agreement resulting in material
and substantial damage to the Company, or willful gross misconduct resulting in
material and substantial damage to the Company.
 
Once such valid and uncontested termination for cause by the Company becomes
effective, the Company has the right to terminate any compensation / management
fee payments to Consultant and Consultant shall not receive any termination pay
or benefits beyond such date.


5.3 Termination By Consultant For Cause.
 
(a) Notwithstanding any other provision hereof, Consultant may terminate his
engagement with Company under this Management Agreement at any time for cause,
upon written notice thereof to the Company specifying the cause for Consultant’s
termination.
 
For purposes hereof, the term "for cause" shall mean:


(i) the failure of the Company for any reason, within thirty (30) days after
receipt by the Company of written notice from Consultant, to correct, cease, or
otherwise alter any material adverse change in the conditions of Consultant's
engagement, including, but not limited to any change in Consultant's duties
(such as, but not limited to another person or consulting company assuming the
same or similar title, position or duties, or the Consultant’s primary duties
being assigned to be performed by the Consultant in a country other than the
country of primary residence of the Consultant's management team, including Mr.
Erwin Haitzmann), unless Consultant consents in advance and in writing to such
change; or


(ii) a “Change of Control” of the Company occurs, or has previously occurred at
any time during Consultant’s engagement hereunder.


“Change of Control” as used herein shall mean any of the following: (a) any
person or entity (not affiliated with the Consultant or Mr. Erwin Haitzmann)
becoming the beneficial owner of a majority of the Company’s then outstanding
securities; (b) the triggering of the issuance of stock rights to Shareholders
pursuant to the Company’s Stock Rights Agreement, as amended from time to time;
(c) the replacement during any two calendar years of half or more of the
existing Board of Directors of the Company; (d) the replacement,

3

--------------------------------------------------------------------------------



or rejection (i.e. through a proxy fight), of one or more person(s), nominated
to be Director(s) by the Company’s Board of Directors before any Change of
Control; (e) Mr. Peter Hoetzinger is no longer Vice-Chairman and Co Chief
Executive Officer of the Company, unless because of his death or permanent
disability; (f) holders of the Company’s securities approve a merger,
consolidation or liquidation of the Company.


(b) In the event of termination by the Consultant "for cause" hereunder:
 
(1) A lump sum cash benefit payment of three (3) times the Consultant’s then
current annual compensation/management fee, plus three (3) times the
Consultant’s average bonus for the last three years, shall be made to Consultant
within 10 (ten) days of such written notice.
 
(2) Consultant may also, in addition to, and not in limitation of payments under
Section 5.3(b)(1) hereunder, at his sole option, elect to serve as a consultant
to Company (working out of the then current residence of Mr. Erwin Haitzmann)
for an additional period of three (3) years at his then current
compensation/management fee, his previous year’s bonus and current benefits.
During such additional period of three (3) years, Consultant would be required
to keep himself reasonably available to the Company to render advice or to
provide services for no more than thirty (30) days per year.
 
5.4 Effective Date of Termination. Unless otherwise specified, the effective
date of termination, as used in this Section 5, shall be the date on which (i)
Consultant receives written notice of termination from the Company and such
termination is not contested by Consultant, or, if contested by Consultant, such
termination has been found legally correct and there are no further
possibilities for Consultant to challenge such legal decision, or (ii)
Consultant gives written notice of termination to the Company.




6.     Other Business Activities.
 
During the period of his engagement under this Management Agreement, the
Consultant shall not be employed by or otherwise engage or be interested in any
business other than the Company, with the following exceptions:
 
(a)  Consultant's investment or involvement in any business shall not be
considered a violation of this Section, provided that such business is not in
direct competition with the Company and the Consultant does not render
substantial management or other personal services to such business;
            
(b)  Consultant may consult with or for other businesses not in direct
competition with the Company.




7.     Indemnification.

4

--------------------------------------------------------------------------------


 
So long as Consultant is not found by a court of law to be guilty of a willful
and material breach of this Management Agreement, or to be guilty of willful
gross misconduct, Consultant shall be indemnified from and against any and all
losses, liability, claims and expenses, damages, or causes of action,
proceedings or investigations, or threats thereof (including reasonable attorney
fees and expenses of counsel satisfactory to and approved by Consultant)
incurred by Consultant, arising out of, in connection with, or based upon
Consultant's services and the performance of his duties pursuant to this
Management Agreement, or any other matter contemplated by this Management
Agreement, whether or not resulting in any such liability; and Consultant shall
be reimbursed by the Company as and when incurred for any reasonable legal or
other expenses incurred by Consultant in connection with investigating or
defending against any such loss, claim, damage, liability, action, proceeding,
investigation or threat thereof, or producing evidence, producing documents or
taking any other action in respect thereto (whether or not Consultant is a
defendant in or target of such action, proceeding or investigation).




8.     Burden and Benefit.
 
Unless the express provisions of a particular section of this Management
Agreement state otherwise, or performance thereunder would be impossible, this
Management Agreement shall be binding upon, and shall inure to the benefit of,
Company, Guarantor and Consultant, and their respective heirs, personal and
legal representatives, successors, and assigns. It shall also be expressly
binding upon and inure to the benefit of any person or entity assuming the
Company and/or the Guarantor, by merger, acquisition, consolidation, purchase of
assets or stock, or otherwise.




9.     Governing Law.
 
It is understood and agreed that the construction and interpretation of this
Management Agreement shall at all times and in all respects be governed by the
laws of the State of Delaware. The Company agrees to cover all costs, including
legal, arising in connection with drafting and implementing this Management
Agreement, both for the Company and for Consultant.




10.   Severability.
 
The provisions of this Management Agreement shall be deemed severable, and the
invalidity or unenforceability of any one or more of the provisions of this
Management Agreement shall not affect the validity and enforceability of the
other provisions.




11.   Notice.
 
Any notice required to be given hereunder shall be sufficient if it is in
writing and sent by certified or registered mail, return receipt requested,
first-class postage prepaid, to the following respective addresses, which may
hereafter be changed by written notice to the other party:

5

--------------------------------------------------------------------------------



Company at 6th floor, Cathedral Square 1, Pope Hennessy Street, Port Louis,
Mauritius;
Guarantor at 1263 A Lake Plaza Drive, Colorado Springs, CO 80906, USA;
Consultant at Flyfish Casino Consulting AG, c/o Hübner & Hübner,
Schönbrunnerstrasse 222, 7th floor, Vienna 1120, Austria.




12.   Entire Agreement; Interpretation.
 
This Management Agreement contains the entire agreement and understanding by and
between the Company and Consultant with respect to the engagement of Consultant.
No change or modification of this Management Agreement shall be valid or binding
unless it is in writing and signed by the party intended to be bound. No waiver
of any provision of this Management Agreement shall be valid unless it is in
writing and signed by the party against whom the waiver is sought to be
enforced. No valid waiver of any provision of this Management Agreement at any
time shall be deemed a waiver of any other provision of this Management
Agreement at such time or at any other time. The Compensation Committee of
Guarantor shall administer this Management Agreement, in good faith, and may
make such administrative or ministerial adjustments hereto as may be reasonably
required without requiring written Amendment, if Consultant agrees in advance
and in writing, and the rights of the Consultant are not adversely affected
thereby.


13.   Guarantee.
 
    The Company and the Guarantor specifically consent to and agree as follows:
The Company will invoice Guarantor, and Guarantor will promptly compensate the
Company, for that portion of services under this Management Agreement that have
been/respectively will be performed by Consultant for the Company. Further,
Guarantor guarantees to the Company and the Consultant that it will promptly
reimburse and guarantee the performance of all requirements and obligations of
the Company under this Management Agreement, in case the Company should not be
able to promptly fulfill any of its obligations under this Management Agreement.




14.   Confidentiality.
 
Other than in the performance of his duties hereunder, Consultant agrees not to
disclose, either during the term of his engagement by the Company or at any time
thereafter, to any person, firm or corporation any confidential information
concerning the business affairs, financial affairs, know-how, private documents,
reports, plans, proposals, marketing and sales plans, or similar information of
the Company. Any such documents, techniques, methods, processes or technologies
used by the Company shall be considered confidential and a “trade secret” for
the purposes of this Management Agreement.




15.   Counterparts.
 
This Management Agreement may be executed in two or more counterparts, any one
of which shall be deemed the original without reference to the others.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Guarantor and Consultant have duly executed
 this Management Agreement as of the day and year first above written.


COMPANY:                        CONSULTANT:
Century Resorts International Ltd.,          Flyfish Casino Consulting AG,
a Mauritian corporation                        a Swiss corporation


    

By: /s/ Richard Arlove                            By:   /s/ Werner
Stocker               
      Member of the Board                             Chairman of the Board




By: /s/ Peter Hoetzinger            
      Member of the Board




GUARANTOR:
Century Casinos, Inc.




By: /s/ Gottfried Schellmann              
       Chairman of the Compensation Committee




By: /s/ Dinah Corbaci                
       Member of the Compensation Committee









